Citation Nr: 0926828	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  07-23 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a separate evaluation for painful facial 
scarring.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from June 1984 to April 
1987.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

In a September 2008 decision the Board denied the appellant's 
request for an initial evaluation in excess of 30 percent for 
facial scarring.  

In June 2009 the United States Court of Appeals for Veterans 
Claims (Court) remanded the claim pursuant to a Joint Motion 
for Remand of June 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is assigned a 30 percent rating for facial 
scarring.  Such evaluation was awarded pursuant to 38 C.F.R. 
§ 4.118, Diagnostic Code 7800.  

It is observed that the rating criteria for scars and skin 
disabilities were amended effective October 23, 2008.  See 73 
Fed. Reg. 54,708 (Sept. 23, 2008).  The 30 percent evaluation 
presently assigned is predicated on the pre-amended version 
of 38 C.F.R. § 4.118, Diagnostic Code 7800, introduced on 
August 30, 2002.  

The amendments to 38 C.F.R. § 4.118, Diagnostic Code 7800, 
differ from the former criteria significantly in that, under 
the new rating criteria, the rater is instructed to 
separately evaluate disabling effects other than 
disfigurement that are associated with individual scars of 
the head, face, or neck, such as pain, instability, and 
residuals of associated muscle or nerve injury, under the 
appropriate diagnostic codes and apply § 4.25 to combine the 
evaluations with the evaluation assigned under this 
diagnostic code.  See Note (4), Diagnostic Code 7800.  In the 
same vein, Note (3) under revised  Diagnostic Code 7804 
states: Scars evaluated under diagnostic codes 7800, 7801, 
7802, or 7805 may also receive an evaluation under this 
diagnostic code, when applicable. 

The new amendments are only effective for claims filed on or 
after October 23, 2008, or where claimant requests 
consideration under the amended criteria.  See 73 Fed. Reg. 
54,708 (Sept. 23, 2008).  

The instant claim was initiated prior to October 23, 2008.  
Moreover, a review of the appellant's statements does not 
reveal any explicit request to have his claim evaluated under 
the revised criteria.  However, a June 2009 Joint Motion for 
Remand apparently construed the appellant's communications as 
requesting such review.  Accordingly, the Board will find 
that, impliedly or otherwise, review under the amended rating 
criteria has been sought by the appellant.  

To date, the appellant has not been provided notice of the 
new diagnostic criteria pertaining to scar disabilities.  
Notice of the new rating criteria must therefore be provided.  
Proper VCAA notice should inform the appellant that new 
diagnostic criteria have been issued for the evaluation of 
scars and should detail the new criteria.  Moreover, a skin 
examination should be provided in order to determine whether 
the scars are painful such as to potentially warrant a 
separate evaluation as now authorized under the rating 
schedule.  In this regard, it is noted that an earlier 
February 2007 VA examination indicated complaints that the 
scars stung when shaving and that he had aches and cramping 
on the left side of his face with excessive chewing.  
However, while the examiner indicated that the scars 
themselves were not tender, he did not address whether there 
would be pain with the activities described by the Veteran, 
such as chewing, or with other activities of daily living.  
Thus, the present medical evidence of record is not 
sufficient to rate the claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A are fully satisfied.  
Specifically, the appellant should be 
informed of the revised diagnostic 
criteria for scars.

2.  The RO/AMC shall schedule the 
appellant for an examination by an 
appropriate VA examiner to determine 
the current level of severity of the 
appellant's service-connected facial 
scarring.  The examiner is requested to 
specifically determine whether the 
facial scaring is painful, to include 
with activities of daily living such as 
chewing or when shaving.  Also, the 
measurements of the scars should again 
be noted.  The claims file must be 
reviewed by the examiner in conjunction 
with this request.  Moreover, any 
opinions offered should be accompanied 
by a clear rationale.

3.  Upon completion of the above, the 
RO/AMC shall readjudicate the 
appellant's claim, to include 
consideration of entitlement to a 
separate evaluation for his service 
connected facial scarring under 
Diagnostic Code 7804 as revised October 
23, 2008.  Both the amended and pre-
amended criteria should be considered.  
If the benefit sought on appeal remains 
denied, provide the appellant with an 
SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




